     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 1 of 16 Page ID #:436


1      Marc S. Williams (Bar No. 198913)
       E-mail: mwilliams@cohen-williams.com
2      Reuven L. Cohen (Bar No. 231915)
       E-mail: rcohen@cohen-williams.com
3      Brittany L. Lane (Bar No. 323440)
4      E-mail: blane@cohen-williams.com
       Youngbin Son (Bar No. 324547)
5      E-mail: yson@cohen-williams.com
       COHEN WILLIAMS LLP
6      724 South Spring Street, Ninth Floor
7      Los Angeles, CA 90014
       Telephone: (213) 232-5160
8      Facsimile: (213) 232-5167
9      Attorneys for Third-Party Defendants,
10     JONA S. RECHNITZ and RACHEL RECHNITZ
11                               UNITED STATES DISTRICT COURT
12                             CENTRAL DISTRICT OF CALIFORNIA
13
       DAVID ROVINSKY LLC, a Delaware                 Case No. 2:20-cv-02580-ODW-AS
14     limited liability company,                     THIRD-PARTY DEFENDANTS JONA
15                                                    S. RECHNITZ AND RACHEL
             Plaintiff,                               RECHNITZ’S NOTICE OF MOTION
16                                                    AND MOTION FOR STAY OF
                                                      PROCEEDINGS; MEMORANDUM
17     PETER VOUTSAS aka PETER MARCO                  OF POINTS AND AUTHORITIES;
       aka PETER VOUTSAS, aka PETER                   DECLARATION OF REUVEN L.
18     MARCO EXTRAORDINARY JEWELS                     COHEN
       OF BEVERLY HILLS, dba PETER                    [Concurrently filed with (Proposed)
19     MARCO LLC,                                     Order]
20
             Defendants/Third-Party Plaintiffs,       Date:            June 15, 2020
21                                                    Time:            1:30 p.m.
       vs.                                            Courtroom        5D
22
23     JONA S. RECHNITZ, an individual;
       RACHEL RECHNITZ, an individual;
24     LEVIN PARDO aka LEVON PRADO, an
       individual,
25
26           Third-Party Defendants.

27
28
                          THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 2 of 16 Page ID #:437


1            NOTICE IS HEREBY GIVEN that at 1:30 p.m., on June 15, 2020, or as soon
2      thereafter as counsel may be heard, in Courtroom 5D, 5th Floor of the First Street
3      Courthouse, 350 W. 1st Street, Los Angeles, CA. 90012, before the Honorable Otis D.
4      Wright II, Third-Party Defendants JONA S. RECHNITZ and RACHEL RECHNITZ
5      (collectively “Rechnitz Defendants”) will move this Court for an order staying prosecution
6      of the claims asserted in this action by Defendants/Third-Party Plaintiffs PETER
7      VOUTSAS aka PETER MARCO aka PETER MARCO EXTRAORDINARY JEWELS OF
8      BEVERLY HILLS, dba PETER MARCO LLC (“Peter Marco”) against Rechnitz
9      Defendants for six months, at which time Rechnitz Defendants request a status conference
10     to discuss the necessity of any further stay, in light of:
11                  (1) the ongoing criminal investigation into allegations relating to Rechnitz
12           Defendants’ jewelry business, which is the subject of Peter Marco’s claims in this
13           action, and
14                  (2) the pending involuntary bankruptcy petition filed against Jadelle Jewelry
15           and Diamonds, LLC (“Jadelle LLC”) – the entity through which Rechnitz Defendants
16           operated the jewelry business at issue.
17           To be clear, by this motion, Rechnitz Defendants do not seek an order staying
18     prosecution of the claims asserted in this action by Plaintiff David Rovinsky LLC against
19     Peter Marco.
20           This motion is based on the attached Memorandum of Points and Authorities and
21     Declaration of Reuven L. Cohen, all files and records in this case, and any additional
22     evidence and argument that may be presented to the Court prior to ruling on this motion.
23           ///
24           ///
25           ///
26           ///
27           ///
28           ///
                                                        1
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 3 of 16 Page ID #:438


1            This motion is made following the conference of counsel pursuant to L.R. 7-3 which
2      took place on May 11, 2020.
3                                                 Respectfully submitted,
4      Dated: May 18, 2020                        COHEN WILLIAMS LLP
5                                              By: /s/ Marc S. Williams
                                                  Marc S. Williams
6
                                                  Reuven L. Cohen
7                                                 Brittany L. Lane
                                                  Youngbin Son
8
9                                                  Attorneys for Third-Party Defendants,
                                                   JONA S. RECHNITZ and RACHEL
10
                                                   RECHNITZ
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                       THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 4 of 16 Page ID #:439


1                        MEMORANDUM OF POINTS AND AUTHORITIES
2      I.    INTRODUCTION
3            Rechnitz Defendants vehemently deny engaging in any wrongdoing and hope to fully
4      defend themselves in this action against Peter Marco’s claims. However, because there is an
5      ongoing criminal investigation relating to the Rechnitz Defendants’ jewelry business that is
6      also the subject of Peter Marco’s claims, and because Peter Marco seeks to recover assets
7      that are also the subject of a pending bankruptcy proceeding that Peter Marco initiated against
8      Rechnitz Defendants’ business, Jadelle LLC, the Court should stay prosecution of Peter
9      Marco’s claims in this action against Rechnitz Defendants.
10           Peter Marco alleges that Rechnitz Defendants fraudulently induced him to consign
11     jewelry worth $6,950,440.40 to Rechnitz Defendants and their jewelry business. (See Dkt.
12     39 [Amended Third-Party Complaint], ¶¶ 31-33, 36-38.) This same jewelry business lies at
13     the center of an ongoing federal criminal investigation. Thus, absent a stay of Peter Marco’s
14     claims in this action, Rechnitz Defendants would be left with an impossible choice of either
15     waiving their Fifth Amendment rights to defend themselves or asserting their Fifth
16     Amendment rights and potentially ceding to a multi-million-dollar judgment against them.
17     Under these circumstances, the Court should grant a stay of prosecution of Peter Marco’s
18     claims in this action.
19           Additionally, prior to the commencement of this action against Rechnitz Defendants,
20     Peter Marco LLC filed an involuntary bankruptcy petition against Jadelle LLC – the entity
21     through which Rechnitz Defendants operated the jewelry business at issue both in this case
22     and the pending criminal investigation. Based on Peter Marco’s Third-Party Complaint in
23     this action, it is clear the consigned goods at issue in this action are the same goods upon
24     which Peter Marco LLC bases his creditor-claim in the bankruptcy proceedings, and which
25     Peter Marco alleges were consigned to Jadelle LLC. Permitting Peter Marco to circumvent
26     the automatic bankruptcy stay in an effort to recover for the same items that he claims are
27     assets of the bankruptcy estate violates principles of fairness, and could harm other creditors.
28           Rechnitz Defendants respectfully request that the Court stay prosecution of Peter
                                                       1
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 5 of 16 Page ID #:440


1      Marco’s claims against them in this action for six months, at which point Rechnitz
2      Defendants request a status conference to determine whether a further stay is warranted.
3      II.   RELEVANT FACTS
4            A.     Plaintiff’s Original Complaint in this Action
5            On March 18, 2020, Plaintiff David Rovinsky LLC (“Plaintiff”) filed this action,
6      alleging negligence, conversion, fraud, negligent misrepresentation, civil theft, and aiding
7      and abetting conversion and civil theft causes of action against Peter Marco. (See generally
8      Dkt. 1 [Complaint].) The gist of Plaintiff’s allegations is that Peter Marco failed to pay for
9      or return two pieces of jewelry that Plaintiff consigned to Peter Marco.
10           B.     Peter Marco’s Involuntary Bankruptcy Petition
11           On April 6, 2020, Peter Marco LLC and two other creditors filed an involuntary
12     bankruptcy petition against Jadelle LLC, the jewelry business operated by Rechnitz
13     Defendants. (See Dkt. 39 [Amended Third-Party Complaint], ¶¶ 7, 9-11, Exh. 1.) Jadelle
14     LLC moved to dismiss this petition on May 1, 2020. (See Putative Debtor’s Motion to
15     Dismiss Involuntary Petition and Request for Attorney’s Fees, Costs, and Damages [Dkt. 8],
16     In re Jadelle Jewelry and Diamonds, LLC, Case No. 2:20-bk-13530-BR (May 1, 2020).)
17           C.     Peter Marco’s Third-Party Complaint in this Action
18           On April 14, 2020, Peter Marco filed a Third-Party Complaint against Rechnitz
19     Defendants and Levin Prado aka Levon Prado (collectively, “Third-Party Defendants”),
20     claiming that Third-Party Defendants are responsible for Plaintiff’s claims against Peter
21     Marco. (See Dkt. 19 [Third Party Complaint].) On April 24, 2020, Peter Marco filed an
22     Amended Third-Party Complaint against Third-Party Defendants, alleging various causes of
23     action related to supposed fraudulent conduct by Third-Party Defendants with respect to
24     pieces of jewelry that Peter Marco allegedly consigned to Rechnitz Defendants, as well as
25     Jadelle LLC. 1 Peter Marco claims he is entitled to the same amount of money that Peter
26
27     1
         Peter Marco alleges that he is precluded from pursuing Jadelle LLC in this action due to
28     the automatic bankruptcy stay. (See Dkt. 39 [Amended Third-Party Complaint], ¶ 10.)
                                                      2
                        THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 6 of 16 Page ID #:441


1      Marco LLC is seeking from Jadelle LLC in bankruptcy proceedings. (See Dkt. 39 [Amended
2      Third-Party Complaint], ¶¶ 9, 32.)
3             D.    The Related Criminal Investigation
4             Rechnitz Defendants first became aware of the ongoing criminal investigation through
5      a draft Los Angeles Superior Court complaint that Rechnitz Defendants received from Victor
6      Franco Noval (“Noval”), who is not a party to this action, but who is one of the petitioning
7      creditors in the above-referenced Jadelle LLC involuntary bankruptcy. (Cohen Decl., ¶ 9;
8      Dkt. 39, ¶ 9.) Rechnitz Defendants received the draft Noval complaint on February 4, 2020.
9      (Cohen Decl., ¶ 9.) The draft complaint contained allegations against Rechnitz Defendants,
10     among others, regarding loans made to Jadelle LLC collateralized by jewelry. (Id.)
11            Noval’s draft complaint indicated that Noval had filed a police report with the Beverly
12     Hills Police Department (“BHPD”) concerning the allegations in the draft complaint. (Cohen
13     Decl., ¶ 9.) On February 7, 2020, counsel for Rechnitz Defendants confirmed with a
14     detective from the BHPD that allegations related to Rechnitz Defendants’ jewelry business
15     had been referred to the Federal Bureau of Investigation (“FBI”). (Id. ¶ 10.) Thereafter,
16     Rechnitz Defendants’ counsel conferred with an Assistant United States Attorney (“AUSA”)
17     from the Los Angeles office of the United States Attorney’s Office for the Central District
18     of California (“USAO”) regarding the status of any criminal investigation. (Id. ¶ 11.) The
19     AUSA advised that the USAO typically does not publicly confirm or deny the existence of
20     any investigation, but that public disclosure of facts related to the criminal allegations
21     concerning Rechnitz Defendants’ jewelry business may adversely impact any investigation,
22     and thus the USAO supported a stay of related civil proceedings. (Id.)
23     III.   ARGUMENT
24            “A trial court may, with propriety, find it is efficient for its own docket and the fairest
25     course for the parties to enter a stay of an action before it, pending resolution of independent
26     proceedings which bear upon the case.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d
27     857, 863 (9th Cir. 1979). “This rule applies whether the separate proceedings are judicial,
28     administrative, or arbitral in character, and does not require that the issues in such
                                                        3
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 7 of 16 Page ID #:442


1      proceedings are necessarily controlling of the action before the court.” Id. at 863-64.
2      Presently, there are two proceedings that bear upon this case: an ongoing criminal
3      investigation led by the FBI, and a pending involuntary bankruptcy proceeding initiated, in
4      part, by Peter Marco LLC. Consideration of both proceedings favor a stay.
5            A.     The Ongoing Criminal Investigation Favors a Stay.
6            When faced with pending criminal proceedings, a district court has the discretion to
7      stay civil proceedings “‘when the interests of justice seem [] to require such action.’”
8      Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995) (quoting Securities
9      & Exchange Comm'n v. Dresser Indus., Inc., 628 F.2d 1368, 1375 (D.C. Cir. 1980)).
10     Whether a district court exercises that discretion depends on the particular circumstances and
11     competing interests involved in the case. Federal Sav. & Loan Ins. Corp. v. Molinaro, 889
12     F.2d 899, 902 (9th Cir. 1989). In making such a determination, district courts consider the
13     extent to which the defendant’s Fifth Amendment rights are implicated. Id. District courts
14     also consider the following factors: (1) the interest of the plaintiffs in proceeding
15     expeditiously with this litigation or any particular aspect of it, and the potential prejudice to
16     plaintiffs of a delay; (2) the burden which any particular aspect of the proceedings may
17     impose on defendants; (3) the convenience of the court in the management of its cases, and
18     the efficient use of judicial resources; (4) the interests of persons not parties to the civil
19     litigation; and (5) the interest of the public in the pending civil and criminal litigation. Id. at
20     902-03. Here, consideration of these factors weighs heavily in favor a stay.
21                  1.     Rechnitz Defendants’ Fifth Amendment Rights Are Heavily Implicated
22                         and Will Be Prejudiced Absent a Stay.
23           “[T]he mere possibility of criminal prosecution is all that is necessary for the Fifth
24     Amendment privilege against self-incrimination to be invoked.” Consumer Fin. Prot.
25     Bureau v. Global Fin. Support, Inc., No. 15-CV-02440-GPC-WVG, 2016 WL 2868698, at
26     *3 (S.D. Cal. May 17, 2016). Thus, even where a party has not been charged, a stay may
27     still be appropriate. See id. (granting 120-day stay and setting status conference to determine
28     necessity of further stay in light of ongoing investigation by IRS and FBI); see also Franco
                                                        4
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 8 of 16 Page ID #:443


1      v. City of W. Covina, No. EDCV 18-2587-JGB (SHKx), 2019 WL 6794203, at *2 (C.D. Cal.
2      July 5, 2019) (granting stay of deposition and discovery related to officer’s involvement in
3      shooting where authorities were reviewing legality of shooting, and noting “[while
4      defendant-officer’s] Fifth Amendment rights are implicated to a lesser extent than they would
5      be if charges had been brought against him . . . this case is not one in which there is an
6      ‘absence of any hint of criminal proceedings’”); Clifford v. Trump, No. CV 18-02217 SJO
7      (FFM), 2018 WL 3435419, at *3, 6 (C.D. Cal. Apr. 27, 2018), reconsideration denied, 2018
8      WL 3436832 (C.D. Cal. June 19, 2018) (granting defendant’s ex parte application for 90-
9      day stay in light of ongoing criminal investigation, scheduling status conference at expiration
10     of those 90 days, and noting that “there [was] a large potential factual overlap between the
11     civil and criminal proceedings that would heavily implicate [defendant’s] Fifth Amendment
12     rights”); C.M. by & through McLain v. City of Los Angeles, No. 17-CV-05135-VAP-AGRx,
13     2017 WL 10527380, at *2 (C.D. Cal. Oct. 19, 2017) (“[T]he Court may still order a stay if
14     there is substantial overlap between the criminal investigation and the allegations in the
15     lawsuit.”).
16             There is no question that Rechnitz Defendants’ Fifth Amendment rights are implicated
17     here.    There is an ongoing federal criminal investigation revolving around Rechnitz
18     Defendants’ jewelry business. (Cohen Decl. ¶¶ 11, 12.) That same business lies at the heart
19     of Peter Marco’s claims. And in fact, Peter Marco alleges numerous causes of action, such
20     as fraud, civil theft, and conversion, that could be considered the civil equivalent of criminal
21     conduct and that contain similar elements to their criminal counterparts. See, e.g., Ninth
22     Circuit Model Criminal Jury Instruction No. 8.124 [Wire Fraud] (reflecting elements of
23     knowledge and intent). With an Answer to Peter Marco’s Amended Third-Party Complaint
24     due to be filed on June 15, 2020, Rechnitz Defendants already face the impossible choice of
25     either waiving their Fifth Amendment rights by admitting or denying each of the material
26     allegations raised in the complaint (Fed. R. Civ. P. 8(b)), or exercising those rights and
27     potentially ceding to a multi-million-dollar judgment. See Doe ex rel. Rudy-Glanzer v.
28     Glanzer, 232 F.3d 1258, 1264 (9th Cir. 2000) (“[I]n civil proceedings adverse inferences can
                                                       5
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
     Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 9 of 16 Page ID #:444


1      be drawn from a party’s invocation of this Fifth Amendment right.”).
2            Further evidencing the prejudice to Rechnitz Defendants, Peter Marco propounded
3      requests for production on Rechnitz Defendants. (Cohen Decl. ¶ 8.) The act of producing
4      certain documents on its own may implicate Rechnitz Defendants’ Fifth Amendment rights.
5      See Fisher v. United States, 425 U.S. 391, 410 (1976) (“The act of producing evidence in
6      response to a subpoena . . . has communicative aspects of its own, wholly aside from the
7      contents of the papers produced”); see also United States v. Hubbell, 530 U.S. 27, 36 (2000)
8      (“By producing documents in compliance with a subpoena, the witness would admit that the
9      papers existed, were in his possession or control, and were authentic.”).
10           Thus, absent a stay, Rechnitz Defendants will be forced to choose between defending
11     this action or preserving their constitutional rights – as they will be incapable of doing both.
12                  2.     Peter Marco Will Not Be Substantially Prejudiced by a Stay.
13           Peter Marco’s interest in proceeding expeditiously with his civil claims will not be
14     substantially prejudiced by a stay. Given the nature of the action, the only obvious prejudice
15     to Peter Marco is the delay in recovery of a potential monetary judgment. Such a delay “is
16     not sufficient prejudice to warrant denial of a stay.” Larsen v. City of Los Angeles, No.
17     CV1204392GAFAJWX, 2012 WL 12887557, at *9 (C.D. Cal. Aug. 3, 2012).
18           Peter Marco does not seem to be in any hurry to litigate his claims. First, Peter Marco
19     did not initiate this civil action. Then, even after this lawsuit was initiated against Peter
20     Marco, Peter Marco LLC filed an involuntary bankruptcy petition against Jadelle LLC
21     before filing any claims against Rechnitz Defendants. Thus, it is hard to imagine what
22     prejudice would result from a delay. 2
23           Moreover, a stay might benefit Peter Marco. Absent a stay, Peter Marco may be
24     forced to expend resources litigating the boundaries of Rechnitz Defendants’ Fifth
25     Amendment rights. And still, Peter Marco may not obtain certain discovery that would
26
27     2
        To the extent the bankruptcy proceedings are not dismissed, Peter Marco LLC
28     presumably will be able to seek recovery of the same amounts he seeks here in that forum.
                                                       6
                         THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 10 of 16 Page ID #:445


1    otherwise be subject to production. But even if the proposed stay may cause inconvenience
2    and delay to Peter Marco, any such interest is outweighed by the importance of protecting
3    Rechnitz Defendants’ constitutional rights.
4                 3.     The Burden Imposed by the Proceedings on Rechnitz Defendants
5                        Favors a Stay.
6          The burden on Rechnitz Defendants of allowing Peter Marco to prosecute his civil
7    claims against them in this action is manifest. Rechnitz Defendants must file an Answer to
8    the Amended Third-Party Complaint on June 15, 2020, which may require the waiver of
9    Defendants’ Fifth Amendment rights. Peter Marco has already propounded discovery,
10   responses to which may likewise require a waiver of Defendants’ Constitutional rights.
11   Should Rechnitz Defendants choose to respond and defend themselves against the civil
12   claims, they would be prejudicing their defense to any criminal proceedings. Not only
13   would such an approach require waiver of their Constitutional rights, it would provide the
14   government access to potentially incriminating testimony to which the government would
15   not otherwise have access. Alternatively, if Rechnitz Defendants choose to exercise their
16   Constitutional rights and assert the Fifth Amendment privilege, they will be severely
17   inhibiting their defense to Peter Marco’s claims. See Keating, 45 F.3d at 326 (“Not only is
18   it permissible to conduct a civil proceeding at the same time as a related criminal
19   proceeding, even if that necessitates invocation of the Fifth Amendment privilege, but it is
20   even permissible for the trier of fact to draw adverse inferences from the invocation of the
21   Fifth Amendment in a civil proceeding.”) (citing Baxter v. Palmigiano, 425 U.S. 308, 318
22   (1976)). Thus, the potential prejudice to Rechnitz Defendants favors a stay.
23                4.     Judicial Economy Is Served by the Proposed Stay.
24         A stay of Peter Marco’s claims in this action serves judicial economy. The case is
25   still at an early stage – Rechnitz Defendants have not answered the Amended Third-Party
26   Complaint, no scheduling order has been issued yet, and no dispositive motions have been
27   filed. Courts have recognized that a stay in such circumstances can maximize efficiency.
28   See, e.g., Taylor, Bean & Whitaker Mortg. Corp. v. Triduanum Fin., Inc., No. 2:09-CV-
                                                   7
                       THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 11 of 16 Page ID #:446


1    0954 FCD EFB, 2009 WL 2136986, at *4 (E.D. Cal. July 15, 2009) (finding that where “no
2    scheduling order has been issued, and no dispositive motions have been filed . . . [s]taying
3    the case makes efficient use of judicial resources by ‘insuring that common issues of fact
4    will be resolved and subsequent civil discovery will proceed unobstructed by concerns
5    regarding self-incrimination”).
6          Moreover, if the case were to proceed and Rechnitz Defendants were subject to
7    discovery, a significant portion, if not all, of discovery addressed to Rechnitz Defendants
8    would relate to topics on which they are entitled to invoke their Fifth Amendment
9    privileges, and a number of disputes related to discovery are likely to ensue. See Clifford
10   v. Trump, 2018 WL 3435419, at *5. The proposed stay will negate or minimize the need
11   for extensive disputes and motion practice regarding the boundaries of Rechnitz
12   Defendants’ rights to invoke their Fifth Amendment privilege. Moreover, the outcome of
13   the criminal investigation may potentially benefit the parties and the Court by streamlining
14   the issues and questions presented in this action. See id. See Securities and Exchange
15   Comm’n v. Alexander, No. 10-CV-04535-LHK, 2010 WL 5388000, at *5 (N.D. Cal. Dec.
16   22, 2010) (“Allowing the criminal action to proceed first may narrow the issues and
17   streamline discovery in the civil proceeding, and collateral estoppel based on findings in the
18   criminal case may expedite resolution of the civil case. A stay will also allow civil
19   discovery to ‘proceed unobstructed by concerns regarding self-incrimination.’” [internal
20   citations omitted]). Therefore, the interests of judicial efficiency weigh in favor of a
21   temporary stay.
22                5.     Persons Not Parties to this Action Will Not Be Adversely Impacted by
23                       the Proposed Stay but Would Instead Benefit.
24         While Rechnitz Defendants are not aware of any person other than the parties to this
25   action that has a direct interest in this civil action, there are third-parties who would
26   potentially benefit from a proposed stay. First, the other Jadelle LLC creditors have an
27   interest in having their bankruptcy claims litigated prior to the claims at issue in this case.
28   This is especially true here, where the same pieces of jewelry at issue in this action are the
                                                     8
                       THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 12 of 16 Page ID #:447


1    apparent basis for claims in the bankruptcy matter with respect to Peter Marco. If Peter
2    Marco were to succeed in obtaining “a constructive trust over the Consigned Jewelry and
3    all proceeds therefrom,” as sought in the Amended Third-Party Complaint (at 41:2-3), the
4    other creditors would lose out on assets that might be part of the bankruptcy. (See Section
5    III.B, infra.)
6           Additionally, the FBI and USAO have an interest in an investigation unaffected by
7    civil proceedings. And the USAO has indicated that it supports a stay of matters related to
8    the criminal investigation. (See Cohen Decl., ¶ 11.) Accordingly, staying prosecution of
9    Peter Marco’s claims against Rechnitz Defendants in this action will not adversely impact
10   the interests of persons who are not parties to this civil litigation.
11                    6.     The Interests of the Public Favors a Stay.
12          The interest of the public would undoubtedly weigh in favor of a stay, as the public
13   interest is better served by the completion of a criminal investigation unfettered by the
14   inevitable civil discovery disputes that will impede Rechnitz Defendants’ attempt to resolve
15   the criminal investigation. See Jones v. Conte, No. C 04-5312 SI, 2005 WL 1287017, at *2
16   (N.D. Cal. Apr. 19, 2005) (“[T]he public interest is furthered by a stay because ‘the public’s
17   interest in the integrity of the criminal case is entitled to precedence over the civil
18   litigant.’”). Therefore, this factor also weighs in favor of the proposed stay.
19          B.        The Pending Bankruptcy Proceeding Favors a Stay.
20          While the ongoing criminal investigation is reason enough to stay this matter, the
21   pending bankruptcy proceeding also supports a stay. To be clear, Jadelle LLC has filed a
22   motion to dismiss the bankruptcy proceeding (Cohen Decl. ¶ 4), which may very well be
23   granted. However, the fact remains that Peter Marco LLC – the dba of the Defendant/Third-
24   Party Plaintiff that filed the Third-Party Complaint against Rechnitz Defendants – filed an
25   involuntary bankruptcy petition, along with other creditors, against Jadelle LLC, seeking to
26   recover the value of the same consigned goods as those at issue in this lawsuit.
27          Peter Marco alleges that Jadelle LLC was a party to the consignment memoranda at
28   issue in this case. (See Dkt. 39 [Amended Third-Party Complaint], ¶ 124.) Thus, his claims
                                                        9
                           THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 13 of 16 Page ID #:448


1    are based on jewelry that is arguably an asset of Jadelle LLC. See In re Pettit Oil Co., 917
2    F.3d 1130, 1132 (9th Cir. 2019) (“Under settled bankruptcy law, if a consignee files for
3    bankruptcy, any consigned “goods” in its possession become property of the bankruptcy
4    estate unless the seller has previously provided public notice of its interest in the goods
5    (normally by filing a document known as a ‘financing statement’) and thereby ‘perfected’ its
6    interest. At issue in this case is whether this rule also extends to the proceeds from goods
7    sold that are held by the consignee on the date it files for bankruptcy. We conclude that it
8    does . . . .”).
9           Because assets that are the subject of a bankruptcy proceeding are also the subject of
10   this action, while the bankruptcy proceeding is pending, a stay is warranted here.
11   IV.    CONCLUSION
12          For the foregoing reasons, Rechnitz Defendants respectfully request that the Court
13   stay prosecution of Peter Marco’s claims in this action against Rechnitz Defendants for six
14   months, at which point Rechnitz Defendants request a status conference to determine
15   whether a further stay is warranted.
16                                                Respectfully submitted,
17   Dated: May 18, 2020                          COHEN WILLIAMS LLP
18
19                                             By: /s/ Marc S. Williams
                                                  Marc S. Williams
20
                                                  Reuven L. Cohen
21                                                Brittany L. Lane
                                                  Youngbin Son
22
23                                                 Attorneys for Third-Party Defendants,
                                                   JONA S. RECHNITZ and RACHEL
24
                                                   RECHNITZ
25
26
27
28
                                                   10
                       THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS
 Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 14 of 16 Page ID #:449


1                            DECLARATION OF REUVEN L. COHEN
2          I, Reuven L. Cohen, declare as follows:
3          1.     I am over the age of eighteen and am an attorney duly licensed to practice law
4    in the State of California. I am a partner at Cohen Williams LLP and attorney of record for
5    Third-Party Defendants Jona S. Rechnitz and Rachel Rechnitz (collectively, “Rechnitz
6    Defendants”) in the above-captioned action.
7          2.     I make this declaration in support of Third-Party Defendants’ Motion for Stay
8    of Proceedings (the “Motion”). This declaration is based upon my personal knowledge and
9    based on the files and records in this case. If called upon to testify as to the matters set forth
10   in this declaration, I could and would do so.
11         3.     On March 18, 2020, Plaintiff David Rovinsky LLC (“Plaintiff”) filed the
12   Complaint initiating this action. (See generally Dkt. 1 [Complaint].)
13         4.     On April 6, 2020, Defendant/Third-Party Plaintiff Peter Marco LLC and two
14   other creditors filed an involuntary bankruptcy petition against Jadelle Jewelry and
15   Diamonds, LLC (“Jadelle LLC”), a jewelry business operated by Rechnitz Defendants. (See
16   Dkt. 39 [Amended Third-Party Complaint], ¶¶ 7, 9, Exh. 1.) Jadelle LLC moved to dismiss
17   this petition on May 1, 2020. (See Putative Debtor’s Motion to Dismiss Involuntary Petition
18   and Request for Attorney’s Fees, Costs, and Damages [Dkt. 8], In re Jadelle Jewelry and
19   Diamonds, LLC, Case No. 2:20-bk-13530-BR (May 1, 2020).)
20         5.     On April 14, 2020, Defendants/Third-Party Plaintiffs Peter Voutsas aka Peter
21   Marco aka Peter Marco Extraordinary Jewels of Beverly Hills, dba Peter Marco LLC (“Peter
22   Marco”) filed a Third-Party Complaint against Third-Party Defendants Jona S. Rechnitz,
23   Rachel Rechnitz, and Levin Prado aka Levon Prado (collectively, “Third-Party
24   Defendants”). (See Dkt. 19 [Third Party Complaint].)
25         6.     On April 15, 2020, counsel for Jona Rechnitz and Rachel Rechnitz signed
26   respective waivers of service of summons.
27         7.     On April 24, 2020, Peter Marco filed an Amended Third-Party Complaint
28   against Third-Party Defendants. (See Dkt. 39 [Amended Third Party Complaint].)
                                                      1
                                     DECLARATION OF REUVEN L. COHEN
 Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 15 of 16 Page ID #:450


1          8.     On May 8, 2020, Peter Marco propounded his first set of requests for production
2    on Rechnitz Defendants via e-mail.
3          9.     Prior to the filing of this action, on February 4, 2020, I received a draft Los
4    Angeles Superior Court complaint from counsel for Victor Franco Noval (“Noval”), who is
5    not a party to this action, but who is one of the petitioning creditors in the above-referenced
6    Jadelle LLC involuntary bankruptcy. The draft complaint contained allegations against
7    Third-Party Defendants, and others, regarding loans made to Jadelle LLC that were
8    collateralized by pieces of jewelry. Upon review of the draft complaint, and based on
9    allegations contained therein, I came to understand that the litigant had filed a police report
10   with the Beverly Hills Police Department (“BHPD”) concerning the allegations made in the
11   draft complaint.
12         10.    On February 7, 2020, I had a telephone call with Detective Diamond of the
13   Beverly Hills Police Department (“BHPD”). Detective Diamond confirmed that the BHPD
14   had referred the allegations relating to Rechnitz Defendants’ jewelry business to the Federal
15   Bureau of Investigation (“FBI”) for criminal investigation.
16         11.    After we became aware of this referral, my office reached out to the Los Angeles
17   office of the United States Attorney’s Office for the Central District of California (“USAO”)
18   regarding the status of any such investigation and the USAO’s position on our request for a
19   stay of civil proceedings, including this action. We were advised by the USAO that they
20   typically do not publicly confirm or deny the existence of any investigation, but that public
21   disclosure of facts related to this matter may adversely impact any investigation. As a result,
22   the USAO informed us that it supported our request for a stay with respect to civil
23   proceedings related to the investigation and agreed that I could represent the same to the
24   Court in my declaration in support of such a motion.
25         12.    My office has since confirmed that the investigation is ongoing.
26
27
28
                                                    2
                                    DECLARATION OF REUVEN L. COHEN
 Case 2:20-cv-02580-ODW-AS Document 47 Filed 05/18/20 Page 16 of 16 Page ID #:451


1          I declare under penalty of perjury under the laws of the United States of America that
2    the foregoing is true and correct.
3          Executed on May 18, 2020, at Los Angeles, California.
4
5
6                                                  By:
                                                         Reuven L. Cohen
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                    DECLARATION OF REUVEN L. COHEN
